The appellant was convicted in the District Court of Nacogdoches County for unlawfully transporting intoxicating liquor, and his punishment assessed at one year in the penitentiary.
The record discloses that the term of the trial court at which the appellant was convicted began on the 7th day of September, 1925, and ended on the 24th day of October, 1925, and that the appellant's motion for a new trial was overruled on October 1, 1925, at which time he gave notice of appeal and was granted ninety days after the adjournment of said court within which to file his bills of exception and statement of facts. The statement *Page 320 
of facts was filed on January 15, 1926, 109 days after the date of the notice of appeal, and under the new code said statement of facts should have been filed within ninety days from the date of giving said notice of appeal. See Art. 760, 1925 Cow. C. P. Also see Triggs v. State, No. 10082, decided by this court on April 28, 1926, and Bailey v. State, No. 10078, opinion rendered April 21, 1926, both cases unreported as yet.
The State's Attorneys with this court move to strike out said statement of facts on account of same being filed more than ninety days from the date of said notice of appeal, and under the statute and authorities, supra, we are forced to sustain said contention.
With the statement of facts thus eliminated, there is only one question left for our consideration, which is presented in bill of exceptions No. 13, wherein the appellant contends that the court erred in refusing to grant him a new trial for the reason, it is contended, that the jurors discussed the failure of the defendant to testify, and matters incident thereto, while deliberating upon their verdict. The trial court heard evidence upon said allegation, by having the jurors testify thereon, and from said testimony it is clearly shown that the testimony introduced on said issues was conflicting. Therefore, the decision of the trial court on the point at issue is binding upon this court in the absence of a showing that he abused his discretion. See Branch's Ann. P. C., Sec. 574, citing Shaw v. State, 32 Tex.Crim. Rep., 22 S.W. 588; Adams v. State, 48 Tex.Crim. Rep., 93 S.W. 116; Allen v. State, 62 Tex.Crim. Rep., 138 S.W. 593, together with many other authorities therein cited.
To give this bill its most favorable construction in behalf of the appellant, we think the most that can be said is that the testimony only shows a mere allusion to the defendant's failure to testify, which, it has been many times held by this court, will not of itself cause a reversal when it is immediately thereafter called to the jurors' attention that they must not consider same under the charge of the court, as was true in this instance. See Branch's Ann. P. C., Sec. 569, citing Jenkins v. State, 49 Tex.Crim. Rep., 93 S.W. 726; Howard v. State, 174 S.W. 607, and other authorities there collated.
Finding no reversible error in the record, the judgment of the trial court is in all things ordered affirmed.
Affirmed.
The foregoing opinion by the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 321 
                    ON MOTION FOR REHEARING.